Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher M. Swickhamer on June 7, 2022.
The application has been amended as follows:
Replace claim 21 as follows:
	A computer-implemented method of controlling aspects of a secure-access facility, the computer-implemented method comprising:
transmitting, via a communication channel, information associated with a locking mechanism, and wherein the locking mechanism includes an actuator for controlling the locking mechanism;
receiving, via the communication channel, data for pairing the locking mechanism with an electronic device, the data comprising payment information associated with using the locking mechanism and further comprising a pairing duration;
transmitting, via the communication channel, a response associated with completion of the pairing and a payment process;
receiving, via the communication channel and from the electronic device, a command passed upon an interactive selection including one of a first option for unlocking the locking mechanism or a second option for locking the locking mechanism, wherein the command is received within the pairing duration;
actuating, based on the interactive selection including the first option, the locking mechanism, causing the locking mechanism to unlock; [[and]]
actuating, based on the interactive selection including the second option, the locking mechanism, causing the locking mechanism to lock; and
unpairing the locking mechanism with the electronic device based at least in part on an elapsed time since completion of the pairing exceeding the pairing duration.
Replace claim 28 as follows:
A electronic locking apparatus, the electronic locking apparatus comprising:
at least one processor;
a locking mechanism; and
a memory comprising computer-executable instructions that when executed by the at least one processor cause the at least one processor to:
receive, via a communication channel, data for pairing the locking mechanism with an electronic device, the data comprising payment information associated with using the locking mechanism and further comprising a pairing duration;
transmit, via the communication channel, a response associated with completion of the pairing of the locking mechanism with the electronic device and a payment process;
receive, via the communication channel and from the electronic device, a command based upon an interactive selection of commands comprising one of a first option to unlock the locking mechanism or a second option to lock the locking mechanism, wherein the command is received within the pairing duration;
actuate, based on the interactive selection including the first option, the locking mechanism, causing the locking mechanism to unlock; [[and]]
actuate, based on the interactive selection including the second option, the locking mechanism, causing the locking mechanism to lock; and
unpairing the locking mechanism with the electronic device based at least in part on an elapsed time since completion of the pairing exceeding the pairing duration.
	Replace Claim 35 as follows:
A non-transitory computer readable medium storing computer-executable instructions that when executed by at least one processor cause a computer system to:
receive, via a communication channel, data for pairing a locking mechanism of a secure-access facility and an electronic device, the data comprising payment information associated with using the locking mechanism and further comprising a pairing duration;
transmit, via the communication channel, a response associated with completion of the pairing and a payment process;
receive, via the communication channel and from the electronic device, a command based upon an interactive selection including one of a first option for unlocking the locking mechanism or a second option for locking the locking mechanism, wherein the command is received within the pairing duration;
actuate, based on the interactive selection including the first option, the locking mechanism, causing the locking mechanism to unlock; [[and]]
actuate, based on the interactive selection including the second option, the locking mechanism, causing the locking mechanism to lock; and
unpairing the locking mechanism with the electronic device based at least in part on an elapsed time since completion of the pairing exceeding the pairing duration.
	Cancel claims 41-42.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683